Doerr, J. (dissenting).
The judgment of Special Term should be reversed. While on parole, on October 18, 1977 petitioner was arrested and charged with a Federal offense. On February 22, 1978, petitioner was found guilty of these charges after trial in United States District Court for the Northern District of New York. On April 13, 1978 he was sentenced to a term of imprisonment for a period of one year and one day, to be served at the Federal Correctional Facility in Danbury, Connecticut. On April 25, 1978 he was removed to Danbury. On April 24, 1978, while at the Madison County Jail, petitioner was charged by New York authorities with a violation of parole based upon the judgment of conviction in the District Court. On the same day he waived his right to have a preliminary hearing. Probable cause was then established. On November 15, 1978, seven months after petitioner waived the preliminary hearing, while residing at the Salvation Army in Syracuse in the Federal halfway house program he was taken into custody on a parole violation detainer warrant, and his final revocation hearing was scheduled.
*372Section 259 of the Executive Law is a fairly recent legislative enactment as chapter 904 of the Laws of 1977, effective January 1, 1978. This legislation removed the Division of Parole from the Department of Correctional Services and placed it in the Executive Department. Expressing the legislative and gubernatorial intent, the preamble to the legislation, in part, states the following:
"The legislature finds it is essential that the parole board be authorized to utilize the services of hearing officers to conduct hearings and recommend determinations to the board. The use of such hearing officers will enable the board to create an administrative appellate process and to place a greater emphasis on policy formulation and implementation. * * *
"It is the legislative intent that these organizational and substantive . changes will create an appropriate framework within which the parole system can arrive at individual determinations that are just and proper to the particular individual while at the same time consistent with the treatment of others similarly situatéd. By enhancing the operation of the parole process, these reforms should improve the administration of justice in this state.” (L 1977, ch 904, § 1.)
The disposition of this appeal rests upon the interpretation of statute and regulation. Executive Law (§ 259-i, subd 3, par [f], cl [i]) provides: "Revocation hearings shall be scheduled to be held within ninety days of the probable cause determination. However, if an alleged violator requests and receives any postponement of his revocation hearing, or consents to a postponed revocation proceeding initiated by the board, or if an alleged violator, by his actions otherwise precludes the prompt conduct of such proceedings, the time limit may be extended.” Similarly the regulations of the New York State Division of Parole (9 NYCRR 8005.17) provide: "Hearing schedules, (a) The final revocation hearing shall be scheduled to take place within 90 days of a determination that there is probable cause to believe that the alleged violator has violated the conditions of his release in an important respect, or within 90 days of the waiver of the preliminary hearing.”
There is no authority in the statute to support the finding by Special Term that "Executive Law § 259-i (3)(f)(i) (McKinney’s Supp., 1977-78) does not apply until the Petitioner is within the practical control and convenience of the State Parole authorities”. People ex rel. Walsh v Vincent (40 NY2d 1049, 1050) and Matter of Beattie v New York State Bd. of Parole (39 NY2d 445), relied on by the majority were pre*373Executive Law (§ 259) cases, decided when the standard to be applied was "a prompt final parole revocation hearing”. The statute has replaced this standard by directing a hearing "within ninety days of the probable cause determination” (Executive Law, § 259-i, subd 3, par [f], cl [i]).
I disagree with the finding of the majority that petitioner’s actions placed him within the statutory exceptions of section 259-i (subd 3, par [f], cl [i]) of the Executive Law. His culpable action, insofar as the parole process is concerned, was the commission of a crime. His incarceration in a Federal correctional facility was the final consequence of his action. The two events were separated by a six-month time interval. Petitioner was subject to the mandate of the New York authorities from October 18, 1977, when the crime was committed, until February 22, 1978, when he was found guilty in the District Court. Certainly, he was "subject to the convenience and practical control of the Parole Board” during this time, a condition insisted upon by the majority. He remained in this position from the time of the jury verdict in February, 1978 until his sentence on April 13, 1978, and thereafter until he was transferred to Danbury, Connecticut, on April 25, 1978. By waiting until April 24, 1978 to charge petitioner with violation of his parole, when they knew he was to be incarcerated, respondents violated the spirit and the letter of section 259 of the Executive Law. Petitioner’s conviction added nothing to the broad discretion with which the Parole Board is vested in making determinations on parole revocations (People ex rel. Dowdy v Smith, 65 AD2d 285 [Hancock, Jr., J.]), except to make the revocation process easier. Utilizing the judgment of conviction on April 13, 1978 as the basis for the violation was a choice the board made. Indeed, they waited 11 days beyond this date. Nonetheless, having triggered the 90-day statute by serving the notice of violation on April 24, 1978 and establishing probable cause, the Board of Parole should not now be permitted to fashion exceptions to relieve them from the impact of clear and unambiguous legislation.
I would reverse the judgment of Special Term and grant the writ.
Dillon, P. J., Schnepp and Moule, JJ., concur with Hancock, Jr., J.; Doerr, J., dissents and votes to reverse the judgment in an opinion.
Judgment affirmed.